UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 BRANDON POPE,

         Plaintiff,
                v.                                       Civil Action No. 21-1321 (JEB)


 OFFICE OF CONGRESSMAN DOUG
 LAMBORN,

         Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Brandon Pope worked for Defendant Office of Congressman Doug Lamborn

from 2019 until late 2020, when he was terminated. Lamborn, who represents Colorado’s Fifth

Congressional District, has two offices: a District Office in Colorado Springs where Plaintiff

worked and his office in Washington. As the COVID-19 pandemic emerged in March 2020,

Pope alleges that he repeatedly raised concerns to his superiors about safety protocols in the

District Office. In response, he asserts in this lawsuit, the Office terminated him, in violation of

the Congressional Accountability Act. Defendant, for its part, contends that it fired Pope

because he lacked professionalism and was abrasive toward colleagues.

       The Office now moves to transfer the case to the District of Colorado. Because the

relevant factors favor transfer, the Court will grant the Motion.

I.     Background

       According to the Complaint and “undisputed facts outside the pleadings,” which “may

[be] consider[ed] . . . when deciding a motion to transfer,” Sheffer v. Novartis Pharms. Corp.,

873 F. Supp. 2d 371, 380 (D.D.C. 2012), Pope worked for Congressman Lamborn from August


                                                  1
2019 until December 2020. See ECF No. 1 (Compl.), ¶¶ 5, 25, 61. Lamborn’s Fifth District

encompasses Colorado Springs, where Plaintiff lives. Id. at 1, ¶¶ 5. Pope’s supervisors included

a District Director who worked in the District Office with him, as well as Lamborn himself and

his Chief of Staff, Dale Anderson, who split their time between that office and the one in

Washington. Id. at 1–2; see ECF No. 8 (Pl. Opp.) at 8.

       Pope alleges that, starting in March 2020 and continuing until his termination nine

months later, he voiced concerns and suggestions about COVID-19 safety protocols for District

Office employees. See Compl., ¶¶ 26–59. He further alleges that those concerns were ignored

or rebuffed. Id. Pope asserts, among other things, that employees in the District Office were

generally not permitted to telework, were not required to wear masks in the office, and that no

efforts were taken to socially distance employees. Id., ¶¶ 26–27.

       On December 7, 2020, Chief of Staff Anderson called Plaintiff from Washington to

terminate him. Id., ¶ 59. Pope was in Colorado when he received the call. Id. Anderson told

Pope that he and Lamborn had made the decision because of Pope’s “lack of professionalism and

abrasiveness toward his colleagues and supervisors.” Id. Plaintiff alleges that the “true reason

that Chief of Staff Anderson and Representative Lamborn terminated Mr. Pope was that Mr.

Pope had vocally opposed Lamborn’s reckless refusal to adopt any reasonable safety protocols in

the District Office.” Id., ¶ 62.

       Pope brought this suit in May 2021, contending that his termination violated the

Congressional Accountability Act, 2 U.S.C. § 1341. Id., ¶ 64. The CAA mandates that “[e]ach

employing office and each covered employee shall comply with the provisions of section 5 of the

Occupational Safety and Health Act of 1970 (29 U.S.C. § 654).” 2 U.S.C. § 1341(a)(1). The

CAA also makes it “unlawful for an employing office to intimidate, take reprisal against, or




                                                2
otherwise discriminate against, any covered employee because the covered employee has

opposed any practice made unlawful by th[e Act].” 2 U.S.C. § 1317. Defendant now moves to

transfer the case to the District of Colorado. See ECF No. 7-1 (Def. Motion to Transfer).

II.     Legal Standard

        Even if a plaintiff has brought his case in a proper venue, a district court may, “[f]or the

convenience of parties and witnesses, in the interest of justice . . . transfer [the case] . . . to any

other district . . . where [the case] might have been brought.” 28 U.S.C. § 1404(a). District

courts have “discretion . . . to adjudicate motions for transfer according to an ‘individualized,

case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

        “To warrant transfer under § 1404(a), the movant must first show that the plaintiff could

originally have brought the case in the transferee district.” Ngonga v. Sessions, 318 F. Supp. 3d

270, 274 (D.D.C. 2018) (quoting Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 31 (D.D.C.

2013)). “The movant must also show that considerations of convenience and the interest of

justice weigh in favor of transfer.” Id. This second inquiry “calls on the district court to weigh

in the balance a number of case-specific factors,” related to both the public and private interests

at stake. Stewart Org., 487 U.S. at 29. The burden is on the moving party to establish that

transfer is proper. Ngonga, 318 F. Supp. 3d at 274.

III.    Analysis

        The first part of the § 1404(a) test is undisputed in this case: “[B]oth parties agree that

this case could have been brought in either Washington, D.C. or Colorado.” Pl. Opp. at 3. That

is because this suit is against a federal governmental entity, which triggers the venue

requirements of 28 U.S.C. § 1391(e). See Ngonga, 318 F. Supp. 3d at 274. Under that section,




                                                    3
venue is proper in any district in which “(A) a defendant in the action resides, (B) a substantial

part of the events or omissions giving rise to the claim occurred . . .[,] or (C) the plaintiff resides

if no real property is involved in the action.” As Pope resides in Colorado and no real property is

involved, venue is proper in the District of Colorado under at least one test. See Compl. at 1.

        The Court will therefore devote its analysis to the second part of the § 1404(a) inquiry. It

will first examine the private-interest factors before turning to the public-interest factors, both of

which favor transfer here.

        A. Private-Interest Factors

        The “private-interest factors include: (1) the plaintiff’s choice of forum; (2) the

defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the convenience of the

parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of proof.”

Ngonga, 318 F. Supp. 3d at 274 (internal quotation marks and citation omitted). To streamline

its analysis, the Court combines those factors into four considerations.

                1. Plaintiff’s Choice of Forum

        “While a plaintiff’s choice of forum is usually given deference, this deference is ‘not

always warranted where the plaintiff’s choice of forum has no meaningful ties to the

controversy, and where transfer is sought to a forum with which plaintiff[] ha[s] substantial ties

and where the subject matter of the lawsuit is connected.’” Id. at 275 (quoting Jimenez v. R&D

Masonry, Inc., No. 15-1255, 2015 WL 7428533, at *3 (D.D.C. Nov. 20, 2015)). “Indeed, when

the forum preferred by the plaintiff is not his home forum, and the defendant prefers the

plaintiff’s home forum, there is little reason to defer to the plaintiff’s preference.” Id. (internal

quotation marks and citation omitted).




                                                   4
        That is the case here, as the Office prefers Pope’s home forum. Plaintiff counters that,

because the decision to terminate him and the subsequent call so informing him were made from

Washington, his preferred forum has meaningful ties to the controversy. See Pl. Opp. at 4–5. As

explained in more detail below, however, while Plaintiff may be correct that our city has some

weak ties to the controversy, they are far outweighed by Colorado’s robust connections to this

dispute. In short, this case is about a Colorado resident’s employment dispute with his Colorado-

based employer, who is also a Representative of the people of Colorado. “As the subject matter

of this suit is thus connected to the [] District of [Colorado], which is also Plaintiff[’s] home

forum, Plaintiff[’s] choice of forum receives no deference.” Ngonga, 318 F. Supp. 3d at 275.

                2. Defendant’s Choice of Forum

        Although a defendant’s choice of forum is relevant to deciding a § 1404(a) motion, “it is

not ordinarily entitled to deference.” Tower Labs, Ltd. v. Lush Cosmetics Ltd., 285 F. Supp. 3d

321, 326 (D.D.C. 2018). Because the Office is moving to transfer, it “must establish that the

added convenience and justice of litigating in [its] chosen forum overcomes” any deference

owed to Plaintiff’s choice of venue. Id. As just discussed, Pope’s choice of forum receives no

deference here. On the other hand, as the Court will explain in more detail below, Defendant has

established that litigating this case in Colorado would be the most convenient for the parties and

witnesses. The initial factors concerning the parties’ choice of forum thus favor transfer to some

degree, though they do not tip heavily that way.

                3. Whether Claims Arose Elsewhere

        An important question here is where Pope’s claim arose. “When the material events that

form the factual predicate of a plaintiff’s claim did not occur in his chosen forum, transfer is

favored.” Id. at 326. “[C]ourts in this district have held that claims ‘arise’ . . . in the location




                                                   5
where the corporate decisions underlying those claims were made . . . or where most of the

significant events giving rise to the claim occurred.” Jimenez, 2015 WL 7428533, at *3 (quoting

Treppel v. Reason, 793 F. Supp. 2d 429, 436–37 (D.D.C. 2011)).

       As most of the significant events giving rise to Pope’s claim occurred in Colorado, this

factor favors transfer. At its core, this case is about Plaintiff’s employment in Colorado: he

worked in an office in Colorado Springs, where he lives, see Compl., ¶ 5; his employer was not

only based in Colorado, but also represents the people of Colorado; and the events leading to his

termination and this lawsuit were his raising safety concerns about the workplace environment of

his office in Colorado. Id., ¶¶ 26–58. Indeed, the stated reason for Pope’s firing was a “lack of

professionalism and abrasiveness toward his colleagues and supervisors” located in Colorado.

Id., ¶ 59. Even under Plaintiff’s theory of the case, the “true reason” was retaliation for

complaining about the physical working conditions of his office in Colorado. Id., ¶ 62.

       To be fair to Pope, the Complaint alleges that, “[o]n December 7, 2020, Chief of Staff

Anderson called Mr. Pope from Washington, D.C., and told Mr. Pope that the decision had been

made with Representative Lamborn’s approval to terminate him.” Id., ¶ 59 (emphasis added). In

that sense, Plaintiff is correct that the ultimate decision at issue in this case was executed in

Washington. See Pl. Opp. at 8. But under the circumstances here — in which the relevant

decisionmakers work and live in both Colorado and Washington and merely happened to be in

the latter city when they called Pope — the fact that nearly all of the significant events giving

rise to Plaintiff’s claim occurred in Colorado plainly outweighs the decisionmakers’ location

when they called him. This factor thus strongly supports transfer.




                                                   6
                   4. Convenience of Parties and Witnesses, and Ease of Access to Sources of Proof

        The final three private-interest factors all relate to convenience, and they too line up for

Defendant. Pope resides in Colorado, and he thus “cannot reasonably claim to be

inconvenienced by litigating in [his] home forum.” Aishat v. U.S. Dep’t of Homeland Sec., 288

F. Supp. 3d 261, 270 (D.D.C. 2018) (quoting Tower Labs., Ltd., 285 F. Supp. 3d at 326). And,

as courts in this district have recognized, “the location of counsel is not a consideration.”

Wolfram Alpha LLC v. Cuccinelli, 490 F. Supp. 3d 324, 333 (D.D.C. 2020) (citing cases).

Defendant is also at home in Colorado, and the District of Colorado is thus a convenient forum

for the parties.

        The convenience to witnesses is similar. Likely witnesses include Pope, Lamborn,

Anderson, then-District Office Director Joshua Hosler, various current and former District Office

employees, as well as Pope’s healthcare providers and other employers. See Def. Motion to

Transfer at 11. Each of these possible witnesses resides in Colorado, even if Lamborn and

Anderson split their time between there and D.C. It is thus difficult to see how Colorado is not

the more convenient forum for each of the essential witnesses.

        The private-interest factors collectively weigh in favor of transfer.

        B. Public-Interest Factors

        The Court next turns to the public-interest factors, which “include: (1) the transferee’s

familiarity with the governing laws; (2) the relative congestion of the calendars of the transferor

and transferee courts; and (3) the local interest in having local controversies decided at home.”

Ngonga, 318 F. Supp. 3d at 274 (internal quotation marks and citation omitted). These factors,

taken together, yield the same outcome.




                                                  7
                1. Transferee Court’s Familiarity with Governing Laws

        The legal issues in this case involve only federal statutes — namely, the Congressional

Accountability Act and the Occupational Safety and Health Act, see Compl., ¶¶ 64–69 — and all

federal courts are presumed “competent to decide federal issues correctly.” Nat’l Wildlife Fed’n

v. Harvey, 437 F. Supp. 2d 42, 49 (D.D.C. 2006) (quoting In re Korean Air Lines Disaster of

Sept. 1, 1983, 829 F.2d 1171, 1175 (D.C. Cir. 1987)). “Thus, both courts are competent to

interpret the federal statutes involved in this case, and there is no reason to transfer or not

transfer based on this factor.” Id.

                2. Relative Congestion of the Courts

        As the parties agree, the relative congestion of the courts “does not strongly favor either

side.” Pl. Opp. at 15; see Def. Motion to Transfer at 11 (“[T]he congestion factor does not tilt

either way.”). The relevant data about caseloads in each court are mixed: while the average

filing-to-disposition time is slightly shorter in this district than in the District of Colorado, the

average filing-to-trial time is slightly longer here. See Def. Motion to Transfer at 12 (collecting

data). Those statistics, moreover, “do not, for example, reflect the differences in the caseloads

carried by different individual judges in each district.” U.S. v. H & R Block, Inc., 789 F. Supp.

2d 74, 84 (D.D.C. 2011). In short, “neither party has made a showing that the current caseloads

of either District would have a bearing on the disposition of this action, [and] the Court finds this

factor neutral as well.” Ngonga, 318 F. Supp. 3d at 276.

                3. Local Interest in Controversies

        The final public-interest consideration is more telling here: the local interest in deciding

controversies at home. The gravamen of this case — the employment practices of a Colorado

politician who employs Colorado residents in his office in Colorado — paradigmatically




                                                   8
implicates local interests. For instance, “[w]hen a defendant has substantial business

engagements in a particular district, that district has a strong local interest in resolving that

controversy.” Jimenez, 2015 WL 7428533, at *4 (citing Chariots for Hire, 918 F. Supp. 2d at

34). While the Office is, among other things, a local employer that does business and hires

employees in Colorado, it is hardly a run-of-the-mill local employer. Indeed, it is the office of a

well-known Colorado politician representing Colorado constituents. Those constituents have a

strong local interest in how their Congressman operates his District Office and handles disputes

with his Colorado-based employees.

        On the other hand, Washington has little local interest in having this controversy decided

here. Although Lamborn spends time at the Capitol and may employ some D.C. residents, the

facts at issue in this case do not revolve around his office’s employment practices here. Nor does

he represent the people of Washington. At the end of the day, this factor lands decisively in the

transfer column.

IV.     Conclusion

        For the foregoing reasons, the Court will issue a contemporaneous Order granting the

Motion and transferring the case to the District of Colorado.

                                                                /s/ James E. Boasberg
                                                                JAMES E. BOASBERG
                                                                United States District Judge
Date: September 15, 2021




                                                   9